Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites receiving [] an order to acquire a product and ship the product to a particular location; instructing [] a warehouse to place the product in a container; instructing [] the warehouse to place one or more inserts to cushion the product in the container;  determining [] location information associated with the particular location; selecting [] and based at least in part on the location information, a plurality of seeds; [] instructing [] the warehouse to create a packet that includes the plurality of seeds; instructing [] the warehouse to attach the packet to the container; and instructing [] a courier to transport the container to the particular location.  The claim is directed to the abstract idea of receiving, packing, and shipping an ordered product to a customer which is a commercial or legal interaction and therefore a certain method of organizing human activity.
This judicial exception is not integrated into a practical application because the additional element(s) of one or more processors are generic computer components.  The additional element(s), when analyzed individually and in combination, do not add meaningful limitation(s) to the abstract idea because it amounts to merely implementing the abstract idea on a computer. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are generic computer components on which 
Claims 2-7 are rejected under 35 U.S.C. 101 because the claimed invention(s) are directed to an abstract idea without significantly more. Claims 2-7 merely further narrow the abstract idea of claim 1.  The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites receiving an order to acquire a product and ship the product to a particular location; instructing a warehouse to place the product in a container; instructing the warehouse to place one or more inserts to cushion the product in the container;  determining location information associated with the particular location; selecting based at least in part on the location information, a plurality of seeds; instructing the warehouse to create a packet that includes the plurality of seeds; instructing the warehouse to attach the packet to the container; and instructing a courier to transport the container to the particular location.  The claim is directed to the abstract idea of receiving, packing, and shipping an ordered product to a customer which is a commercial or legal interaction and therefore a certain method of organizing human activity.
This judicial exception is not integrated into a practical application because the additional element(s) of one or more processors and one or more non-transitory computer readable media are generic computer components.  The additional elements, when analyzed individually and in combination, do not add meaningful limitations to the abstract idea because it amounts to merely implementing the abstract idea on a computer. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are generic computer components on which the abstract idea is being applied and are insufficient to transform a judicial exception into a patent eligible invention. See MPEPE 2106.05(f).
Claims 9-13 are rejected under 35 U.S.C. 101 because the claimed invention(s) are directed to an abstract idea without significantly more. Claims 9-13 merely further narrow the abstract idea of claim 8.  The claims do not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites receiving an order to acquire a product and ship the product to a particular location; instructing a warehouse to place the product in a container; instructing the warehouse to place one or more inserts to cushion the product in the container;  determining location information associated with the particular location; selecting based at least in part on the location information, a plurality of seeds; instructing the warehouse to create a packet that includes the plurality of seeds; instructing the warehouse to attach the packet to the container; and instructing a courier to transport the container to the particular location.  The claim is directed to the abstract idea of receiving, packing, and shipping an ordered product to a customer which is a commercial or legal interaction and therefore a certain method of organizing human activity.
This judicial exception is not integrated into a practical application because the additional element(s) of one or more non-transitory computer readable media and one or more processors are generic computer components.  The additional elements, when analyzed individually and in combination, do not add meaningful limitations to the abstract idea because it amounts to merely implementing the abstract idea on a computer. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are generic computer components on which the abstract idea is being applied and are insufficient to transform a judicial exception into a patent eligible invention. See MPEPE 2106.05(f).
Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention(s) are directed to an abstract idea without significantly more. Claims 15-20 merely further narrow the abstract idea of claim 14.  The claims do not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No.: 9,932,145 B1, hereinafter “Jeon,” in view of American Meadows, Business Promotion packets, March 14, 2017, https://web.archive.org/web/20170314120050/https:/www.americanmeadows.com/flower-seed-packets/business-promotion-seed-packets (Year: 2017), hereinafter “American Meadows,” in view of International Publication No.: WO 2019/046788 A1, hereinafter “Baitinger.”
Claims 1, 8, & 14: Jeon teaches:
receiving, by one or more processors, an order to acquire a product and ship the product to a particular location; (Jeon col. 2, ln. 65 – col. 3, ln. 2)
instructing, by the one or more processors, a warehouse to place the product in a container; (Jeon col. 3, lns. 7-12)
instructing, by the one or more processors, the warehouse to place one or more inserts to cushion the product in the container; (Jeon col. 5, lns. 54 - 58)
determining, by the one or more processors, location information associated with the particular location; (Jeon col. 2, ln. 65 – col. 3, ln. 2)
instructing, by the one or more processors, a courier to transport the container to the particular location. (Jeon col. 3, lns. 10-12)
Jeon does not teach the following; however American Meadows teaches:
selecting, by the one or more processors and based at least in part on the location information, a plurality of seeds; (American Meadows, page 1 – USDA Hardiness Planting Zones, To determine a plant is sufficiently cold-hardy, the USDA created numbered zones. … If you live in very warm winter area (zones 9-11) plants with zones 3-4 ratings are not recommended)
instructing, by the one or more processors, the warehouse to attach the packet to the container; and (American Meadows, page 1 – seed packets are intended as business promotion packets designed for handouts for mailing)

It would have been obvious to one of ordinary skill the art before the effective time of filing of the claimed invention to combine the teachings of Jeon and American Meadows because “[c]lients and leads will plant the easy-to-grow seeds and think of [the] business when they grow and bloom.” (American Meadows).  Thereby, promoting the business that makes the ordered product.

Jeon/American Meadows does not teach the following; however, Baitinger teaches:
instructing, by the one or more processors, the warehouse to create a packet that includes the plurality of seeds; (Baitinger [0025])
It would have been obvious to one of ordinary skill the art before the effective time of filing of the claimed invention to combine the teachings of Jeon/American Meadows and Baitinger because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Claims 2-3, 9-10, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon/American Meadows/Baitinger in view of Pre-grant Publication No.: US 2011/0054921 A1, hereinafter “Lynds.”
Claims 2, 9, and 15: Jeon/American Meadows/Baitinger, as shown above, teaches all the limitations of claims 1, 8, and 14.  Jeon/American Meadows/Baitinger does not teach the following; however, Lynds teaches:
determining a requested seed option specified in the order; and (Lynds [0107], “the user selects one or more plant categories to include in the garden plan.”)
selecting, based at least in part on the requested seed option specified in the order, the plurality of seeds. (Lynds [0107], “the user selects one or more plant categories to include in the garden plan.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jeon/American meadows/Baitinger with the teachings of Lynds because “amateur gardeners are typically unaware of optimal timeframes for planting seeds and transplanting seedlings when considering germination, growth and harvest temperature requirements for each plant variety.” (Lynds [0005])
Claims 3, 10, and 16: Jeon/American Meadows/Baitinger, as shown above, teaches all the limitations of claims 1, 8, and 14.  Jeon/American Meadows/Baitinger does not teach the following; however, Lynds teaches:
determining weather conditions associated with the particular location; (Lynds [0103])
determining soil data associated with soil in the particular location; and (Lynds [0103], “air temperature is used as a best available estimate for soil temperature insofar as germination temperature ranges are relatively broad.”)
determining a location type of the particular location, the location type comprising one of an apartment, a condominium, a townhouse, or a house. (Lynds [0106])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that there are only a finite number of identified, predictable locations that an individual could reside in and one of ordinary skill in the art could have used one of the known locations with a reasonable expectation of success (planting indoors).
Claims 4, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon/American Meadows/Baitinger in view of Pre-grant Publication No.: US 2010/0131343 A1, hereinafter “Hamilton,” in view of Pre-Grant Publication No.: US 2009/0292617 A1, hereinafter “Sperling.”
Claims 4, 11, and 17: Jeon/American Meadows/Baitinger, as shown above, teaches all the limitations of claims 1, 8, and 14.  Jeon/American Meadows/Baitinger does not teach the following; however, Hamilton teaches:
determining a carbon footprint associated with the product; and (Hamilton [0089], “[a]t step 320, a carbon footprint tool may determine a carbon footprint associated with an item…”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jeon/American Meadows/Baitinger with Hamilton since “[a]s a result of international agreements, it is now necessary in some industries and some geographies, and will become necessary worldwide, to account for and pay for the emission of greenhouse gases.” (Hamilton [0002]) 

Jeon/American Meadows/Baitinger/Hamilton does not teach the following; however, Sperling teaches:
selecting, based at least in part on the carbon footprint associated with the product, the plurality of seeds. (Sperling [0036], "Some of the potential carbon offsetting applications that may be funded by the carbon dioxide offset system include…..tree carbon dioxide sequestration….”) (The reference teaches calculating an amount of carbon or carbon dioxide offset.  Then, the environmental offset effort for an order is based on that calculated amount.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jeon/American Meadows/Baitinger/Hamilton with Sperling’s inclusion of additional carbon footprint offset activity based on the order since “[a] globally recognized method to address human contributions to atmospheric greenhouse gases is through the use of "carbon offsets."” (Sperling [0002])
Claims 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon/American Meadows/Baitinger in view of Pre-grant Publication No.: US 2016/0232621 A1, hereinafter “Ethington.”
Claims 5, 12 and 18: Jeon/American Meadows/Baitinger, as shown above, teaches all the limitations of claims 1, 8, and 14.  Jeon/American Meadows/Baitinger does not teach the following; however, Ethington teaches:
determining previously sent seeds that were sent to the particular location in a previous order; and (Ethington [0035], “(d) planting data (e.g., planting date, seed(s) type, relative maturity (RM) of planted seed(s), seed population)…”)
selecting, based at least in part on the previously sent seeds, the plurality of seeds. (Ethington [0035]-[0036])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jeon/American meadows/Baitinger with Ethington because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon/American Meadows/Baitinger in view of US Patent No.: 5,741,983, hereinafter “Skotnikov.” Further in view of Estabrook (WO 2015156984).
Claims 6, 13, and 19: Jeon/American Meadows/Baitinger, as shown above, teaches all the limitations of claims 1, 8, and 14.  Jeon/American Meadows/Baitinger does not teach the following; however, Skotnikov teaches:
determining soil data associated with soil in the particular location; (Skotnikov col. 11, lns. 52-64)
selecting a fertilizer based at least in part on: the plurality of seeds; and (Skotnikov col. 12, lns. 47-52)
the soil data; and (Skotnikov col. 12, lns. 47-52)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jeon/American Meadows/Baitinger with Skotnikov since “there are several common soil types requiring different specific fertilizer for optimum production.” (Skotnikov col. 1, lns. 12-14) 

Jeon/American Meadows/Baitinger/Skotnikov does not teach the following; however, Estabrook teaches:
instructing the warehouse to include a predetermined amount of the fertilizer in the packet that includes the plurality of seeds. (Estabrook [0020])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jeon/American Meadows/Baitinger/Skotnikov with the teachings of Estabrook since “[t]here are many landscape environments that have either been altered by human and/or natural events to make the environment difficult for vegetation to grow on.” (Estabrook [0001]).  “One aspect of the present disclosure is a capsule or other self-contained packets containing bioenvironmental seed delivery units for vegetation plantings. Each packet has a water soluble outer shell that contains seeds, fertilizer, char, topsoil, mulch, compost, or other landscaping/agriculture additives or enhancers in any combination. These packets are self-contained units that is easily transported and distributed on any type of terrain.” (Estabrook [0011]).

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon/American meadows/Baitinger in view of US Patent No.: 4,863,655 hereinafter “Lacourse.”
Claims 7, 14, and 20: Jeon/American Meadows/Baitinger, as shown above, teaches all the limitations of claims 1, 8, and 14.  Jeon/American Meadows/Baitinger does not teach the following; however, Lacourse teaches:
wherein: the one or more inserts are comprised of biodegradable starch. (Lacourse col. 2, lns. 45-50)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jeon/American Meadows/Baitinger with Lacourse since “[p]roblems associated with the handling of environmental waste, particularly the large amount of discardable plastic products and the limited volume of land fill facilities, has placed added emphasis on developing products which are either biodegradable or recyclable.” (Lacourse col. 1, lns. 10-14).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R FREDEKING whose telephone number is (571) 272-0730.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.F./               Examiner, Art Unit 3628                                                                                                                                                                                         
/GEORGE CHEN/              Primary Examiner, Art Unit 3628